Exhibit 10.4

 

LOGO [g240649g37d41.jpg]

  

 

 

 

         LOGO [g240649g74p51.jpg]

 

  

 

 

September 28, 2011

 

Michael S. White

7 The Mews South 7th Street

Geneva, Illinois 60134

 

Dear Mike:

 

Subject to the provisions of this letter, we would like to offer you the
opportunity to participate in the growth of TPC Group (the “Company”) as a
member of our Senior Leadership Team. You will report to Michael T. McDonnell,
President and Chief Executive Officer, in the position of Senior Vice President
— Operations, on or before November 1, 2011.

 

Base Salary and Target Bonus

 

Your annual base salary will be $385,000 paid as earned in accordance with the
Company’s payroll practices and subject to federal and state withholding taxes.
You will also participate in the Company’s Senior Management Incentive Plan,
which provides you with eligibility for a target bonus of 65% of your base
salary, 100% of which is based upon the achievement of Company targets set by
the Compensation Committee of the Board of Directors. For calendar year 2011,
any payment under the Senior Management Incentive Plan will be prorated based
upon your start date.

 

Long Term Incentive Compensation

 

You will also be a participant in the Company’s Long Term Incentive Plan
(“LTIP”). We recognize that you will forfeit significant equity awards you
received from your current employer, SunCoke Energy, Inc. (“SunCoke”), and, to
help offset the loss of those awards, the Company will grant to you the Initial
Awards specified below. Your participation in the LTIP will be as follows:

       Ÿ  

Initial RSU Award:    As soon as reasonably practicable on or after your start
date, you will receive a restricted stock unit award with a grant date value of
$250,000, which shall vest in its entirety on January 1, 2015, provided that you
have been continuously employed by the Company from the grant date through the
vesting date.

       Ÿ  

Initial SAR Award:    As soon as reasonably practicable on or after your start
date, you will receive a stock appreciation right award with a grant date value
of $250,000, which shall vest in its entirety on January 1, 2015, provided that
you have been continuously employed by the Company from the grant date through
the vesting date.

       Ÿ  

Subsequent Awards:    In addition to the foregoing Initial Awards, you will be
eligible to receive an award under the LTIP for calendar year 2012 with a grant
date target value of 65% of your base salary on the date of grant. Such award
may come in the form of any of the award vehicles allowed pursuant to the LTIP,
with such form to be determined by the Compensation Committee of the Board of
Directors.

     LOGO [g240649g77b40.jpg]   



--------------------------------------------------------------------------------

LOGO [g240649g37d41.jpg]   

 

         LOGO [g240649g74p51.jpg]

  

 

Each of these awards is anticipated to be documented through the Company’s
standard award agreements approved by the Compensation Committee of the Board of
Directors and provided to other senior executives of the Company.

 

Welfare Benefits

 

The Company offers a Discretionary Contribution Plan/401K Plan that provides the
opportunity for wealth accumulation on a tax-advantaged basis. The Company also
has a full range of insurance benefits, which includes Medical Insurance, Dental
Insurance, Life Insurance, LTD Insurance Medical Spending Account and Dependent
Care Spending Account. We also have short-term sick leave for short-term illness
and a vacation program. Your starting vacation allotment of four (4) weeks will
be prorated for this calendar year based upon your actual months of employment
with the Company in 2011. Your vacation will accrue in accordance with the
current policy.

 

Relocation Benefits

 

You will receive the following relocation benefits: temporary housing expenses
for a period not to exceed nine (9) months from your start date, including
reasonable expenses for return trips home and airfare, reimbursement of moving
costs to Houston and associated closing costs.

 

The Company will also provide to you on your start date a payment in an amount
such that, after reduction for required federal income and payroll tax
withholding, you will receive $311,000. This payment is an estimate intended to
cover amounts you may be required to pay to SunCoke associated with clawback
provisions triggered by your departure from SunCoke to undertake employment with
the Company. The Company will provide further payments to you should you be
required to repay clawback amounts in excess of $311,000, such that after
reduction for required federal income and payroll tax withholding, you will
receive from the Company the amount of such additional clawbacks up to $239,000
(for a total amount not to exceed $550,000). If the total clawback amounts you
are required to pay SunCoke are less than $311,000 (the difference between which
is the “savings”), you agree to repay to the Company half of such savings, such
that you and the Company share equally in such savings.

 

Notwithstanding the foregoing, if you are terminated by the Company for Cause
(as defined in the Executive Severance Plan) or if you voluntarily resign
without Good Reason (as defined in the Executive Severance Plan), either of
which events occur within the three-year period beginning on your start date,
then, as applicable, (1) you agree to repay to the Company, within 30 days of
the Termination Date (as defined in the Executive Severance Plan), the product
of any reimbursement made by the Company under this Section—Relocation Benefits
(including any gross-up tax payment made relating to such reimbursement) times a
fraction (A) the numerator of which is the number of full months remaining after
the Termination Date in the three-year period beginning on your start date, and
(B) the denominator of which is thirty six, or (2) if no reimbursement has been
made by the Company under this Section—Relocation Benefits as of the Termination
Date, the Company shall not be obligated to make any reimbursement payment as
otherwise provided in this Section—Relocation Benefits (including any gross-up
tax payment made relating to such reimbursement).

 

Executive Severance Plan

 

As soon as reasonably practicable, the Compensation Committee shall make you a
Tier 1 participant in the Company’s Executive Severance Plan effective as of
your start date. The terms and conditions of your participation in the Executive
Severance Plan are set

      LOGO [g240649g77b40.jpg]   



--------------------------------------------------------------------------------

LOGO [g240649g37d41.jpg]

  

 

 

 

         LOGO [g240649g74p51.jpg]

 

  

  

 

forth more fully in the plan document as in effect from time to time and will be
made available to you on your request.

 

Contingencies of Offer

 

This offer is contingent upon your cooperation with the completion of the
necessary pre-hire paperwork, satisfactorily completion of a background check as
required by the Company and the Transportation Workers Identification Credential
(TWIC) Program along with passing a pre-employment drug/alcohol test and
physical.

 

Mike, as you are aware, the position we have discussed will play an important
role in our future plans. We are excited about the opportunities and growth the
Company will experience with this position, and we believe your knowledge,
experience, and demonstrated skills will fit in well with our plan to grow and
add value to TPC Group.

 

Please feel free to contact me should you have any questions. If you agree to
the terms stated herein, please sign below and return a copy of the executed
letter to me.

 

Sincerely,

 

/s/ Michael T. McDonnell

 

Michael T. McDonnell

President and Chief Executive Officer

 

ACCEPTED AND AGREED BY:

 

/s/ Michael S. White                            

Michael S. White

 

September 30, 2011                            

Date

 

This offer is valid until 5:00pm Central Time on September 30, 2011.

      LOGO [g240649g77b40.jpg]   